Title: From Benjamin Franklin to Deborah Franklin, 27 May 1757
From: Franklin, Benjamin
To: Franklin, Deborah



My dear Debby
New York, Friday, May 27. 57Afternoon
Mr. Parker being doubtful this Morning, whether the Rain would permit his setting out to day, I had prepared no Letter to send per Sally when he took a sudden Resolution to go. Mr. Colden could not spare his Daughter, as she helps him in the Post Office, he having no Clerk.
I inclose only the 4th. Bills, which you are to put up safe with my Writings; the first Set I take with me, the second goes in Radford, and I now send the third by Bonnel.
All the Pacquets are to sail together with the Fleet, but when that will be is yet uncertain. For yesterday came in three Privateers with several Prizes, and by them there is Advice, that the French Fleet which was in the West Indies, is gone to the Northward, and now ’tis question’d whether it will be thought prudent for these Transports to sail, till there is certain Advice that the Grand Fleet is arrived from England. This, however, is only Town Talk.
I send Mr. Kneeland’s Letter. Pray forward the Paper he writes for per first Opportunity.
I send a Memorandum receiv’d from Joseph Crocker, with a Note on the Back of it.
I leave it to yourself, whether to go home directly or stay a little longer. If I find we are not like to sail for some time I shall perhaps step down again to Woodbridge and try to finish my Work. But it may be that your longer Absence from home will be attended with some Inconvenience.
I am making up a Bundle of Papers to send you. Put them into my Room.
I can hear nothing yet of the Cloaths.

I have been very low-spirited all Day; this tedious State of Uncertainty and long Waiting, has almost worn out my Patience. Except the two or three Weeks at Woodbridge, I know [not when] I have spent Time so uselessly as since I left [Philadelphia].
I left my best Spectacles on the Table. Please to send them to me.


Saturday Morning
Jemmy got here early and tells me Mr. Parker and the Children got well down.
In my Room, on the Folio Shelf, between the Clock and our Bed Chamber, and not far from the Clock, stands a Folio call’d the Gardener’s Dictionary, by P. Miller.
And on the same Side of the Room on the lowest Shelf, or lowest but one, near the Middle, and by the Side of a little Partition, you will find standing or rather lying on its fore Edge, a Quarto Pamphlet, cover’d with blue Paper call’d a Treatise of Cyder-making.
Deliver those two Books to Mr. Parker.


Sunday Afternoon
Yesterday while I was at my Lord’s, with whom I had the Honour to dine, Word was brought in, that 5 Sail of French Men of War were seen off Egg Harbour the Day before, and as some of the French Prisoners lately brought in in the Prizes reported that such a Number of Men of War sailed with them from the West Indies to go to the Northward, it might be suppos’d to be them if the Account from Egg Harbour was true. If on Examination it should be found true, and the French take it in their Heads to cruize off this Port with such a Force, we shall then be shut up here for some time, for our Fleet here is not of Force sufficient to venture out. If this story be not true, yet ’tis thought by some we shall hardly sail till there is certain Advice of the English Fleet’s being arriv’d at Halifax, and perhaps not till a Convoy comes from thence hither to guard us. So I am wavering whether I had not best go down again to Woodbridge, and finish my Books.
I spent the Evening last Night with Mr. Nichols’s Family, who all desired their Compliments to you and Sally.
I send one of the French Books translated.
Monday Morning. Our going is yet uncertain. I believe I shall put every thing on board to morrow, and either go down again [to Wood]bridge, or send for the Trunk of Books hither, to employ myself till we have [Word to board?].
I have wrote to Sister Jenny, and [hope] to quiet [torn] them. Family Quarrels are the [torn] most indiscreet [and sca]ndalous of [Quarrels. So?] let me beg of you my dear [Wife not] to have any [Part in] this. Write [torn] about in in my Absence. [Your] loving [Husband]
B Franklin

Postscript. I wish you would, per next Post, write a Letter to Sister Jenny, and recommend a Reconciliation. Capt. Radford is at length dead.
The Report of French Men of War off the Coast is vanished.

 
Addressed: To / Mrs Franklin / at / Woodbridge
